1    HOYER & HICKS
     Richard A. Hoyer (SBN 151931)
2    rhoyer@hoyerlaw.com
     Ryan L. Hicks (SBN 260284)
3    rhicks@hoyerlaw.com
     Nicole B. Gage (SBN 318005)
4    ngage@hoyerlaw.com
     4 Embarcadero Center, Suite 1400
5    San Francisco, CA 94111
     tel (415) 766-3539
6    fax (415) 276-1738

7    UNITED EMPLOYEES LAW GROUP, PC
     Walter Haines (SBN 71075)
8    walter@whaines.com
     5500 Bolsa Avenue, Suite 201
9    Huntington Beach, CA 92649
     tel (562) 256-1047
10   fax (562) 256-1006

11   Attorneys for Plaintiffs
     AGUSTIN BENITEZ, CARLOS MORALES,
12   and STEVEN VILLARREAL

13
                                UNITED STATES DISTRICT COURT
14
                                EASTERN DISTRICT OF CALIFORNIA
15
     AGUSTIN BENITEZ, CARLOS MORALES,                Case No. 1:18-cv-01484-DAD-SKO
16   and STEVEN VILLARREAL, on behalf of
     themselves and all others similarly situated,   CLASS ACTION
17
                                 Plaintiffs,         STIPULATION TO EXTEND TIME TO
18                                                   RESPOND TO AMENDED
                          vs.                        COMPLAINT; ORDER THEREON
19
     WESTERN MILLING, LLC and KRUSE                  (Doc. 7)
20   INVESTMENT COMPANY, INC.,
                                                     Action filed: October 25, 2018
21                               Defendants.

22

23         Pursuant to Civil Local Rule 144(a), Plaintiffs AGUSTIN BENITEZ, CARLOS

24   MORALES, and STEVEN VILLARREAL (collectively “Plaintiffs”), and Defendants

     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT                     1
1    WESTERN MILLING, LLC and KRUSE INVESTMENT COMPANY, INC (“Defendants”), by

2    and through their counsel of record, hereby stipulate as follows:

3           WHEREAS, Plaintiffs served their Complaint (ECF #1) on Defendants on November

4    15, 2018;

5           WHEREAS, Plaintiffs and Defendants have agreed to extend the time for Defendants

6    to respond to Plaintiffs’ complaint until January 11, 2019;

7           WHEREAS, the additional time for Defendants’ response to Plaintiffs’ Complaint will

8    not alter the date of any event or deadline already fixed by Court order;

9           WHEREAS, the parties agree that the new due date agreed of the response to

10   Plaintiffs’ Complaint requested by this stipulation will be treated as if it were the original date

11   set for said response.

12          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties

13   through their respective counsel, that Defendants have until January 11, 2019 to file an

14   answer or other responsive pleading to Plaintiffs’ Complaint.

15
     Date: December 5, 2018                               HOYER & HICKS
16

17                                                        /s/ Ryan L. Hicks
                                                          Richard A. Hoyer
18                                                        Ryan L. Hicks
                                                          Nicole B. Gage
19                                                        Attorneys for Plaintiffs

20   Date: December 5, 2018                               SAGASER, WATKINS & WIELAND, PC

21
                                                          /s/ Chris Rusca (Auth. 12/5/18)
22                                                        Ian Wieland
                                                          Chris Rusca
23                                                        Attorneys for Defendants

24

     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT                                     2
1                                              ORDER

2             Pursuant to the parties’ above-stipulation (Doc. 7), and good cause appearing

3    therefor, the Court GRANTS the parties’ request to extend Defendants’ deadline to file a

4    response to Plaintiffs’ Complaint until January 11, 2019.

5

6    IT IS SO ORDERED.

7    Dated:     December 6, 2018                            /s/   Sheila K. Oberto    .
8                                                 UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT                          3
